Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 25, 1971, convicting him of robbery in the second degree, upon his plea of guilty, and sentencing him to an indeterminate prison term of not more than six years. Judgment reversed as to the sentence, on the law, and case remanded to the Criminal Term for resentencing. In our opinion, there was a failure to comply with section 207 (subd. 1) and section 208 (subd. 4, par. b) of the Mental Hygiene Law. When defendant appeared for sentencing, his counsel advised the court that defendant was an addict and “ this was the whole basis for all * * * [his] robberies.” Once the question of addiction is before the court, it cannot be brushed aside by a defendant’s failure to press for a medical examination (People v. Batson, 39 A D 2d 586). Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.